COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Sunset Nursing Home, Inc.

Appellate case number:      01-15-00530-CV

Trial court case number:    72,817

Trial court:                239th District Court of Brazoria County

        On June 12, 2015, relator, Sunset Nursing Home, Inc., filed a petition for a writ of
mandamus and a motion to stay trial court proceedings, requesting that “this Court stay
the trial proceedings until this Court can fully and fairly evaluate Sunset’s Petition.”
Relator’s motion for temporary relief is denied.
       Further, the Court requests that the real parties in interest respond to the petition
for writ of mandamus. Any response is due Friday, June 26, 2015.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                     Acting individually

Date: June 15, 2015